Exhibit 10.1






RWG Inc.
6601 Windy Hill Way
Reno, NV 89511


ENGAGEMENT AGREEMENT


This Agreement, dated as of July 1, 2006, between SulphCo, Inc., a Nevada
corporation, and RWG, Inc., a Nevada corporation which is wholly owned by Dr.
Rudolf W. Gunnerman, is to set forth the terms and conditions for the engagement
of the services of Dr. Rudolf W. Gunnerman, President and CEO of RWG Inc. to
SulphCo, Inc. from July 1, 2006, through June 30, 2007.


Description of Services: Dr. Gunnerman will be responsible for the functions of
the Chairman of the Board, Chief Executive Officer and Chief Technologist.


Service Fees:


The parties acknowledge that as of July 1, 2004, SulphCo, Inc. was obligated to
pay a fee of $480,000 annually as a consulting payment under a prior Engagement
Agreement entered on July 1, 2004. Effective as of November 1, 2004, this amount
was reduced by mutual agreement from $40,000 to $30,000 per month until SulphCo
received substantial additional funds. On May 8, 2006, the SulphCo’s Board of
Directors approved the reinstatement of Dr. Gunnerman’s consulting fees to
$40,000 per month ($480,000 per annum), effective April 1, 2006. However, Dr.
Gunnerman was not paid the $10,000 per month he agreed to forego from November
1, 2004, to March 31, 2006 (such aggregate amount is referred to as the 2004
Consulting Fee Reduction).


Effective July 1, 2006, SulphCo, Inc. will pay a yearly fee of $480,000, payable
in installments no less often than monthly, for services rendered during the one
year term of this Agreement. In addition, Dr. Gunnerman will be entitled to
receive an amount equal to the 2004 Consulting Fee Reduction, $170,000, for no
additional consideration.


Agreement Term: This Agreement will commence effective as of July 1, 2006, and
terminate on July 1, 2007.
 

SULPHCO, INC.  RWG Inc. By: /s/ Loren J. Kalmen By: /s/ Rudolf W. Gunnerman     
 Loren J. Kalmen, CFO      President and CEO, RWG Inc.

             

--------------------------------------------------------------------------------





